DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on March 24, 2020, May 3, 2021 (two separate pages in file) have been received and the references listed thereon have been considered.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
In each of claims 1-5, line 3, an article (e.g., “a” ) is missing before “front side”; in line 16, the recitation “or a wrist” is not sufficiently clear as to whether it refers to “interference” or “palm holding”, and it is suggested to insert --with-- after “or” or the like for clarity.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In each of claims 1-5, line 5, the recitation “to drive the work tool” is vague and indefinite since no structural cooperation has been positively set forth between the motor and the drive tool to perform the recited function, and it is suggested to insert           --operably connected to the work tool-- before “to drive” or the like.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections over Prior Art
The European Extended Search Report (hereafter the “EESR”) for European application No. 20166067.7 (see IDS filed May 3, 2021), is hereby adopted and incorporated by reference (see MPEP 1893.03(e), section II, third paragraph), wherein “novelty” in the EESR corresponds to “anticipation” in U.S. practice, and “inventive step” in the EESR corresponds to “obviousness” in U.S. practice.
The reasoned statement has been reproduced and rearranged as appropriate below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3-6, 8-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Haneda et al., U. S. Pub. No. 2015/0375416 (hereafter referred to as “Haneda ‘416”; wherein this reference is an equivalent to European Publication 2 952 306, which is reference D1 in the above-referenced search report).
Regarding claims 1 and 3-5 and the claims dependent therefrom, Haneda ‘416 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a body case (e.g., 11);
a work tool (e.g., 22) protruding forward from front side with respect to the body case;
a motor (e.g., 23) to drive the work tool; and
a battery (e.g., 31) to supply electric power to the motor, wherein the motor is accommodated in the body case,
a top handle (e.g., 12) is extended in a longitudinal direction at an upside with respect to the body case,
a side handle (e.g., 14) is provided at one of a right side surface and a left side surface of the body case,
the battery is detachably mounted in a battery part formed behind the top handle (e.g., see paragraph 0020; see Fig. 17), and

[claim 1] wherein the interference reduction part is configured that an upper end part of a part of the body case, facing a front surface of the battery, is positioned lower than an upper end part of the top handle, at a corner between a front surface of the battery part and the other of the right side surface and the left side surface (e.g., see Fig. 17, the right-hand side);
[claim 3] wherein the interference reduction part is configured that an axis running through a center in a lateral direction of the battery part is positioned at a side, closer to the one of the right side surface and the left side surface, in the lateral direction with respect to an axis in a longitudinal direction running through a center in the lateral direction of a gripping part of the top handle (e.g., different orientation of the battery are shown in Haneda ‘416, particularly in Fig. 10 thereof);
[claim 4] wherein the interference reduction part is formed by the battery mounted in the battery part so as to have a front end part thereof positioned at a side closer to the one of the right side and the left side with respect to a rear end part thereof (e.g., see Fig. 11 of Haneda ‘416);
[claim 5] wherein the interference reduction part is formed by the battery mounted in the battery part so as to have an upper end part thereof positioned at a side closer to the one of the right side and the left side with respect to a rear end part thereof (e.g., see Figs. 1 and 11 of Haneda ‘416);
[claims 6, 8-10 (from 1, 3-5, respectively)] wherein the battery part is inclined such that an upper part thereof is positioned posterior to a lower part thereof (e.g., each battery of Haneda ‘416 is inclined as shown in Fig. 2; see also Fig. 15);
[claim 11, 13-15 (from 1, 3-5, respectively)] wherein an upper end part of the battery is positioned above an upper end edge of a rear end part of the top handle (e.g., see the upper battery as shown in Fig. 2; see also Fig. 15).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haneda et al., U. S. Pub. No. 2015/0375416 (hereafter referred to as “Haneda ‘416”; wherein this .
Haneda ‘416 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including all of the claim as described above, which is the same as claims 1 and 3-5 except for the last paragraph as follows:
[claim 2] wherein the interference reduction part is configured that a recess is formed on an upper part of the front surface of the battery with respect to the front surface of the battery, at a corner between the front surface of the battery and the other of the right side surface and the left side surface (e.g., see the shape of the battery in Fig. 6 of Haneda ‘416 which comprises a plurality of recesses and protrusions);
[claim 7 (from 2)] wherein the battery part is inclined such that an upper part thereof is positioned posterior to a lower part thereof (e.g., each battery of Haneda ‘416 is included as shown in Fig. 2);
[claim 12 (from 2)] wherein an upper end part of the battery is positioned above an upper end edge of a rear end part of the top handle (e.g., see the upper battery as shown in Fig. 2).
	In the alternative, it applicant’s position is that the interference reduction part of Haneda ‘416 does not show the recess as claimed in claim 2, applicant’s attention is drawn to the fact that, starting from Haneda ‘416, if the skilled person wants to improve the ergonomics of an electric power work device, he will come to the solution of making a battery with a shape corresponding to the position of the arms of the user. Therefore, providing a recess as claimed in claim 2 belongs to the common knowledge of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
June 19, 2021